               Case 21-13797-PDR        Doc 16     Filed 04/22/21     Page 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION
                                www.flsb.uscourts.gov

In re:                                              Chapter 11

LIBERTY POWER HOLDINGS, LLC,                        Case No. 21-13797-PDR

      Debtor.
_______________________________________/

                         NOTICE OF APPEARANCE AND
             REQUEST FOR SERVICE OF PLEADINGS AND OTHER PAPERS

TO ALL PARTIES, PLEASE TAKE NOTICE THAT:

         Berger Singerman LLP, as counsel for Creditor, Boston Energy Trading and Marketing,

LLC (“Creditor”), hereby files this Notice of Appearance and Request for Service of Pleadings

and Other Papers (the “Notice”), pursuant to section 1109(b) of title 11 of the United States

Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and Rule 9010(b) of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and that such party in interest hereby

respectfully requests, pursuant to section 1109(b) of the Bankruptcy Code and Bankruptcy Rules

2002, 9007 and 9010, that copies of all notices and pleadings given or requested to be served in

this case be served upon the undersigned attorney at the following address:

                              Jordi Guso, Esq.
                              Berger Singerman LLP
                              1450 Brickell Avenue, Suite 1900
                              Miami, FL 33131
                              Telephone: (305) 755-9500
                              Facsimile: (305) 714-4340
                              E-mail: jguso@bergersingerman.com

         PLEASE TAKE FURTHER NOTICE that, pursuant section 1109(b) of the Bankruptcy

Code and Rule 2002 of the Bankruptcy Rules, this request includes not only the notices and

papers referred to in the Bankruptcy Rules specified above but also includes, without limitation,

10321310-2
               Case 21-13797-PDR          Doc 16      Filed 04/22/21     Page 2 of 3


any notice, application, motion, petition, complaint, demand, hearing, pleading, request,

disclosure statement or plan of reorganization, whether formal or informal, written or oral, and

whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex, facsimile

transmission, email, Internet or otherwise filed or given with regard to this case and proceedings

therein, or that affects or seeks to affect in any way any rights or interests of any party in interest

in this case with respect thereto.

         PLEASE TAKE FURTHER NOTICE that, neither this Notice nor any subsequent

appearance, pleading, claim or suit is intended or shall be deemed a waiver of any right of the

Creditor (i) to have final orders in non-core matters entered only after de novo review by a

United States District Court; (ii) to trial by jury in any proceeding so triable in this case,

controversy, or proceeding related hereto; (iii) to have the United States District Court withdraw

the reference in any matter subject to mandatory or discretionary withdrawal; (iv) to object to

any jurisdiction of this Court for any purpose other than with respect to this Notice; or (v) to any

rights, claims, actions, defenses, setoffs, recoupments or remedies to which the Creditor is or

may be entitled under agreements, in law or in equity, all of which rights, claims, actions,

defenses, setoffs, recoupments and remedies are expressly reserved.

Dated: April 22, 2021                          BERGER SINGERMAN LLP
                                               Counsel for Creditor
                                               1450 Brickell Avenue, Suite 1900
                                               Miami, FL 33131
                                               Telephone: (305) 755-9500
                                               Facsimile: (305) 714-4340

                                               By:     Jordi Guso
                                                       Jordi Guso
                                                       Florida Bar No. 863580
                                                       jguso@bergersingerman.com




                                                  2
10321310-2
               Case 21-13797-PDR        Doc 16     Filed 04/22/21   Page 3 of 3


                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this

22nd day of April, 2021, by electronic transmission through the Court’s CM/ECF system upon

all parties listed below on the CM/ECF Service List.



                                            By:    Jordi Guso
                                                   Jordi Guso




                                   CM/ECF Service List


    •    Scott Andron sandron@broward.org, swulfekuhle@broward.org
    •    Paul J. Battista pbattista@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-
         law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com
    •    Heather L Harmon HHarmon@gjb-law.com, gjbecf@gjb-law.com;ecastellanos@gjb-
         law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com
    •    Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov




                                               3
10321310-2
